ICJ_121_ArrestWarrant_COD_BEL_2000-12-08_ORD_01_NA_05_EN.txt. 216

DISSENTING OPINION OF JUDGE REZEK
[Translation]

Bases of provisional measures — Prima facie merit of the Applicant's
argument — Sovereign equality of States and assertion of jurisdiction by the
domestic forum solely on the basis of the principle of universal justice —
Danger in delay — Continuation of a situation which both prevents the full exer-
cise of the Congolese Minister's public office and impairs the sovereignty of the
applicant State — Provisional measure which, without causing major prejudice
to the other Party, would put an end to that situation until the Court makes
a final ruling.

1. Most contemporary systems of law take a fairly uniform view of
provisional measures, notably their bases and effects. Notwithstanding
the silence of the Statute and Rules of the International Court of Justice,
which only lay down procedural rules in this respect, the Court does
enjoy guidance in the matter, and not only that provided by its own
jurisprudence.

2. At this stage, it is not a question of the effects, but rather of the
bases. These are: the bonus fumus juris, the prima facie merit of the
Applicant’s argument in support of its claim; and the danger in delay,
the risks raised by waiting, the danger that, if the Applicant prevails in
the end, its claim ultimately will not be fittingly upheld, because the
Court will have failed to grant it in advance the benefit, even if only
partial, of the measures it is seeking.

3. The merit of the request submitted by the Democratic Republic of
the Congo is apparent here. This is the first time that a State has come
before the Court to tell it that a member of its Government is the subject
of an arrest warrant issued by judicial authorities of another State and
that the Government of that other State has provided support for the
arrest warrant by circulating it throughout the international community.

4. Quite apart from the issue of the status of the individual at whom
the warrant is directed and of the question of privileges enjoyed on the
international plane by certain State officials, this is also the first time the
Court finds itself confronted with the problem raised by an act of a local
court purportedly based solely on the principle of universal justice —
without regard to the situs of the offence or to the defence of essential
assets or values of the forum State or to the nationality of agent or vic-
tims — and without the accused being present on the territory of the
forum State. In my view, the argument that this amounts to a violation of
the fundamental rule of sovereign equality of States is valid prima facie.

5. As far as urgency is concerned, I believe that the situation described
in the request, i.e., the existence of the arrest warrant issued against a

38
ARREST WARRANT (DISS. OP. REZEK) 217

member of the Congolese Government and the assistance being provided
by the Belgian Government in executing the warrant, constitutes a con-
tinuing, permanent restriction on the full exercise of the public office of
the individual in question and causes harm, also continuing and perma-
nent, to the sovereignty of the applicant State.

6. What is the magnitude of the prejudice and therefore the degree of
urgency? This is not a matter of ascertaining whether the continuation in
force of the arrest warrant against the Congolese Minister causes irre-
versible prejudice — death aside, little is irreversible — but rather deter-
mining whether the indication of a provisional measure would also be
liable to cause prejudice no less serious than that sought to be remedied
on a provisional basis. Personally, I do not see any major drawback in
suspending the effects of the arrest warrant issued by an investigating
judge in Brussels, or rather the international dimension which the Belgian
Government has conferred on it, until such time as the Court makes a
final ruling on this legal issue, which is of undeniable importance and
topicality.

7. To that end, I, unlike the majority, would have upheld the request
for a provisional measure.

(Signed) Francisco REZEK.

39
